IN THE SUPREME COURT OF IOWA

                                 No. 20–0997

          Submitted November 17, 2021—Filed December 17, 2021


JENNIFER ASKVIG,

      Appellant,

vs.

SNAP-ON LOGISTICS CO. a/k/a SNAP-ON TOOLS CORP.,

      Appellee.


      Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



      A workers’ compensation claimant appeals a district court order

dismissing her petition for judicial review of the agency decision as untimely.

AFFIRMED.



      Mansfield, J., delivered the opinion of the court, in which all justices

joined.



      Mark S. Soldat of Mark S. Soldat, PLC, West Des Moines, for appellant.



      Joni L. Ploeger of Dentons Davis Brown, P.C., Des Moines, for appellee.
                                           2


MANSFIELD, Justice.

      I. Introduction.

      This case requires us to interpret a provision of our COVID-related

supervisory orders. During the early months of the COVID pandemic, a workers’

compensation attorney failed to file a petition for judicial review within thirty

days of the date when the claimant’s application for rehearing had been deemed

denied. See Iowa Code § 17A.19(3) (2020). He did not realize his oversight until

the employer’s attorney sent a letter setting forth her understanding of what her

client owed given that the deadline for judicial review passed. At this juncture,

the claimant filed a petition for judicial review. When the employer moved to

dismiss the petition as untimely, the claimant invoked our April 2 and May 8,

2020 supervisory orders tolling statutes of limitations, statutes of repose, and

“similar deadline[s] for commencing an action in district court.”1

      The district court granted the employer’s motion to dismiss the petition.

The court reasoned that the April 2 supervisory order did not apply to the thirty-

day deadline for petitioning for judicial review set forth in Iowa Code section

17A.19(3). The claimant appealed.

      On appeal, we agree with the district court. The section 17A.19(3) deadline

is not a “statute of limitations, statute of repose, or similar deadline for



      1See  Iowa Sup. Ct. Supervisory Order, In the Matter of Ongoing Provisions for
Coronavirus/COVID-19 Impact on Court Services (Apr. 2, 2020) [hereinafter Apr. 2 Order],
https://www.iowacourts.gov/collections/485/files/1076/embedDocument/ [https://perma.cc
/P9L3-H3HZ]; Iowa Sup. Ct. Supervisory Order, In the Matter of Ongoing Provisions for
Coronavirus/COVID-19 Impact on Court Services (May 8, 2020) [hereinafter May 8 Order],
https://www.iowacourts.gov/collections/497/files/1091/embedDocument/ [https://perma.cc
/P2TZ-QMFM].
                                        3


commencing an action in district court.” Apr. 2 Order at 9. It is fundamentally

different. It is an appellate deadline. There are and were practical reasons during

the COVID pandemic to treat appellate deadlines differently from original

deadlines. An attorney tasked with filing an appeal does so on a record that is

already complete. In many cases, as here, the attorney has a preexisting

attorney–client relationship with the client. Thus, avoiding person-to-person

contact—the fundamental concern that drove this court’s early supervisory

orders—is less of an issue for appeals. For these reasons, and others we discuss

herein, we conclude the district court correctly dismissed the claimant’s petition

for judicial review.

      II. Facts and Procedural History.

      Jennifer Askvig worked for Snap-On Logistics Company d/b/a Snap-On

Tools. In the middle of 2017, she realized she had sustained a work injury. This

resulted in her undergoing right carpal tunnel surgery. With the assistance of

her present counsel, Askvig pursued workers’ compensation benefits.

      In an appeal decision dated February 5, 2020, the workers’ compensation

commissioner ordered Snap-On to pay temporary total disability benefits to

Askvig related to her right extremity injury for a seven-week period in 2017. The

commissioner also ordered Snap-On to pay interest, medical expenses, and

costs, including the costs of an independent medical examination. However, the

commissioner rejected Askvig’s claim that she had also sustained a right

shoulder occupational injury.
                                         4


      On February 25, Askvig, through counsel, filed an application for

rehearing. The commissioner did not act on the application. Therefore, on

March 16, it was deemed denied. See Iowa Admin. Code r. 876—4.24 (providing

that an application for rehearing is deemed denied if not acted upon within

twenty days).

      Thereafter, according to Iowa Code section 17A.19(3), Askvig had thirty

days, or until April 15, to file a petition for judicial review. See Iowa Code

§ 17A.19(3) (“If a party files an application under section 17A.16, subsection 2,

for rehearing with the agency, the petition for judicial review must be filed within

thirty days after that application has been denied or deemed denied.”). This time

period coincided with the onset of the COVID pandemic in Iowa. Askvig’s counsel

later explained that during this time, he continued to work in the office, but his

staff were working from remote locations. In any event, no petition for judicial

review was filed.

      On May 5, Snap-On’s counsel wrote Askvig’s counsel by email as follows:

            By my calculations, the deadline to file an application for
      judicial review has expired for this matter. Can you please confirm
      you have not filed an application for judicial review? If so, I will move
      forward with asking my client to issue check(s) to pay out the award.
      My calculation of the award amounts are as follows. Please let me
      know if you agree.

      Thirteen days later, on May 18, Askvig’s counsel responded by email,

claiming that this court’s supervisory orders dated April 2 and May 8 had the

effect of tolling the deadline for seeking judicial review. That same day, Askvig’s

counsel filed a petition for judicial review in the Polk County District Court.
                                           5


         Snap-On moved to dismiss the petition, asserting that it was untimely

under Iowa Code section 17A.19(3). Askvig resisted the motion, supporting her

resistance with an attorney affidavit and citations to our court’s COVID-related

supervisory orders of April 2 and May 8.

         The district court held a hearing on Snap-On’s motion to dismiss on

July 7. Two days later, the court issued an order granting the motion. Askvig

appealed, and we retained the appeal.

         III. Standard of Review.

         “We review the granting of a motion to dismiss for errors at law.” Jacobs v.

Iowa Dep’t of Transp., 887 N.W.2d 590, 593 (Iowa 2016) (quoting Cooksey v.

Cargill Meat Sols. Corp., 831 N.W.2d 94, 96 (Iowa 2013)).

         IV. Legal Analysis.

         Iowa Code section 17A.19(3) governs the timing of petitions for judicial

review. It states,

         If a party files an application under section 17A.16, subsection 2,
         for rehearing with the agency, the petition for judicial review must
         be filed within thirty days after that application has been denied or
         deemed denied. If a party does not file an application under section
         17A.16, subsection 2, for rehearing, the petition must be filed within
         thirty days after the issuance of the agency’s final decision in that
         contested case.

         Askvig concedes that her petition for judicial review is untimely under this

section. However, she relies on two COVID-related supervisory orders of our

court.
                                        6


      Our supervisory order of April 2, 2020, provided,

                          STATUTE OF LIMITATIONS

      33. Tolled. Any statute of limitations, statute of repose, or similar
      deadline for commencing an action in district court is hereby tolled
      from March 17 to June 1 (76 days). Tolling means that amount of
      time [is added] to the statute of limitations or similar deadline. So,
      for example, if the statute would run on April 8, 2020, it now runs
      on June 23, 2020 (76 days later).

Apr. 2 Order at 9.

      A follow-up order of May 8 reiterated,

     FURTHER PROVISIONS RE STATUTE OF LIMITATIONS TOLLING

      3. Statute of Limitations Tolling. As previously ordered on April
      2, 2020, any statute of limitations, statute of repose, or similar
      deadline for commencing an action in district court is tolled from
      March 17 to June 1 (76 days). Tolling means that amount of time is
      added to the statute of limitations or similar deadline.

May 8 Order at 2.

      Clearly, the deadline in Iowa Code section 17A.19(3) is not a statute of

limitations or a statute of repose. The fighting issue on appeal is whether it is a

“similar deadline for commencing an action in district court.” We believe it is not

for several reasons.

      To begin with, the thirty-day deadline in Iowa Code section 17A.19(3) is

different from a statute of limitations or a statute of repose in that it is an

appellate deadline. “District courts exercise appellate jurisdiction over agency

actions on petitions for judicial review.” Christiansen v. Iowa Bd. of Educ.

Exam’rs, 831 N.W.2d 179, 186 (Iowa 2013); see also Harrington Trucking, Inc. v.

Iowa Dep’t of Transp., 526 N.W.2d 528, 529 (Iowa 1995) (“The district court

exercises appellate jurisdiction when reviewing the final administrative decision
                                               7


of a state agency.”); Anderson v. W. Hodgeman & Sons, Inc., 524 N.W.2d 418,

420 (Iowa 1994) (“Historically, we have distinguished cases involving a district

court’s appellate jurisdiction from those invoking its original jurisdiction. Where

a party attempts to invoke the district court’s appellate jurisdiction, compliance

with statutory conditions is required for the court to acquire jurisdiction.”); Black

v. Univ. of Iowa, 362 N.W.2d 459, 462 (Iowa 1985) (“Fundamentally, in judicial

review proceedings the district court exercises only appellate jurisdiction . . . .”).

The party petitioning for judicial review is not “commencing an action in district

court”; they are continuing the action.2

       When a party is invoking appellate jurisdiction, as here, their claims have

already had a full hearing. This helps explain why there is often less tolerance

for equitable modification of appellate deadlines. Also, as the district court noted,

       [T]here are practical distinctions between judicial review
       proceedings and original jurisdiction cases. The coronavirus crisis
       created real obstacles to filing and serving original actions.
       Attorneys had more difficulty meeting with clients and potential
       witnesses before filing an action. Service is complicated because
       process services may need to come into personal contact with
       defendants. These concerns do not apply to judicial review cases.
       The attorneys and clients have already been through a contested
       case hearing and intra-agency appeal. The facts and arguments
       have already been developed. The decision to take the next step to
       judicial review does not require the same level of personal contact.
       Service can be made by regular mail, so personal contact can be
       completely avoided.




       2This  characterization is even more apt for workers’ compensation judicial review
proceedings. In a petition for judicial review of a contested-case decision of the commissioner,
the agency is not a party. Rather, the parties remain the claimant and the employer, just as they
were before the agency. See Iowa Code § 86.29.
                                         8


We generally agree with these cogent observations. Filing a judicial review

petition (like pursuing other types of appeals) would not normally present the

same COVID-related difficulties that come with bringing an original action.

      Appellate deadlines, such as the thirty days at issue here, are short by

design. This is due to the need for finality. Extending a thirty-day deadline by

seventy-six days would have had far greater relative impact than the same

seventy-six-day extension for a statute of limitations or statute of repose, which

are typically calculated in years. See Iowa Code § 614.1 (setting forth certain

statutes of limitations and repose). In this respect as well, the deadline in Iowa

Code section 17A.19(3) differs from a statute of limitations or statute of repose.

      Moreover, the thirty-day deadline in section 17A.19(3)—unlike a statute of

limitations or a statute of repose—is jurisdictional. Jacobs, 887 N.W.2d at 593.

“A timely petition for judicial review from an administrative decision is

a jurisdictional prerequisite.” City of Des Moines v. City Dev. Bd., 633 N.W.2d

305, 309 (Iowa 2001); see also Sharp v. Iowa Dep’t of Job Serv., 492 N.W.2d 668,

669 (Iowa 1992) (per curiam) (“A timely petition for judicial review to the district

court is a jurisdictional prerequisite for review of final agency action.”); Foley v.

Iowa Dep’t of Transp., 362 N.W.2d 208, 210 (Iowa 1985) (“Timely appeal is a

jurisdictional prerequisite for judicial review.”); Ford Motor Co. v. Iowa Dep’t of

Transp. Reguls. Bd., 282 N.W.2d 701, 703 (Iowa 1979) (holding that the district

court was without jurisdiction to consider an untimely petition for judicial

review).
                                          9


      Unlike a statute of limitations or statute of repose, the thirty-day deadline

for filing a judicial review petition cannot be waived by the opposing party and is

not subject to equitable tolling doctrines like estoppel. Compare Cooper v.

Kirkwood Cmty. Coll., 782 N.W.2d 160, 164 n.1 (Iowa Ct. App. 2010) (noting that

“a lack of subject matter jurisdiction cannot be waived”), with Est. of Anderson

ex rel. Herren v. Iowa Dermatology Clinic, PLC, 819 N.W.2d 408, 414 (Iowa 2012)

(explaining that “fraudulent concealment allows a plaintiff to pursue a claim that

would be otherwise time barred under the statute of repose”).

      In Sharp v. Iowa Department of Job Service, we rejected a claim that a

provision in the Iowa Rules of Civil Procedure extending the filing deadline when

timely service was made by mail could apply to a petition for judicial review.

492 N.W.2d at 669–70. Quoting an earlier case, we said, “The courts of our state

cannot expand their judicial review jurisdiction by allowing appeal of agency

action in contested cases beyond the time limit specified for that purpose by the

legislature.” Id. at 669 (quoting Sioux City Brick & Tile Co. v. Emp.

Appeal Bd., 449 N.W.2d 634, 638 (Iowa 1989)).

      Additionally,   the   legislature   has   entrusted   the   field   of   workers’

compensation primarily to the executive branch. Workers’ compensation is an

administrative process. See generally Iowa Code ch. 86 (establishing the Iowa

Division of Workers’ Compensation and setting forth its duties and procedures).

By contrast, statutes of limitations and repose govern primarily litigation

between private parties. In extending the latter deadlines, we were acting in an

area where courts traditionally resolve disputes. Such extensions do not typically
                                        10


deny finality to the actions of another branch of government. On the other hand,

extending the deadline for petitioning for judicial review of administrative actions

would affect the finality of many actions of a separate branch of government. In

this respect as well, the section 17A.19(3) deadline is different.

      Notably, Askvig’s attorney does not claim that he delayed filing the petition

for judicial review in reliance on the court’s April 2 or May 8 supervisory orders.

Rather, he points to the following COVID-related issues while conceding, at the

same time, that the deadline was “overlooked” by his office:

      Because of the hearing workload prior to and after the office was
      closed to the public, the failure of the commissioner to respond to
      the 2/25/20 rehearing application, and the general stresses and
      confusion of self-sheltering in both the office and at home, both the
      undersigned’s legal assistant and he overlooked the fact that the
      “deemed denied” event had occurred on 3/16/20 and that the
      judicial review needed to be filed on or before 4/15/20.

Askvig’s attorney is a busy practitioner who appears frequently in the appellate

courts. We do not doubt the veracity of these statements. Still, these statements

about the burdens imposed by COVID are general in nature and could have

justified the extension of any deadline. That is not what we did in the April 2 and

May 8 supervisory orders.

      Askvig raises several additional arguments. She maintains that “similar

deadline” must mean something, and that to have a meaning, it must include

appellate deadlines. We respectfully disagree. While only this case is before us,

and we make no prediction as to how any other case would be decided, other

deadlines do exist that are more akin to statutes of limitations or repose.

See, e.g., Iowa Code §§ 615.1, .1A.
                                        11


      Askvig also argues that this court had authority, given the COVID

emergency, to extend the thirty-day deadline in Iowa Code section 17A.19(3). We

do not decide that issue. We hold only that the April 2 and May 8 supervisory

orders did not have that effect.

      Askvig separately argues that she substantially complied with Iowa Code

section 17A.19(3). She cites precedent where we have recognized substantial

compliance with the service requirements of section 17A.19(2). See Logan v. Bon

Ton Stores, Inc., 943 N.W.2d 7, 10–12 (Iowa 2020); Ortiz v. Loyd Roling Const.,

928 N.W.2d 651, 654 (Iowa 2019); Monson v. Iowa C.R. Comm’n, 467 N.W.2d

230, 232 (Iowa 1991); Brown v. John Deere Waterloo Tractor Works, 423 N.W.2d

193, 194 (Iowa 1988); Frost v. S.S. Kresge Co., 299 N.W.2d 646, 648 (Iowa 1980)

(en banc). But we have never applied such an approach to the thirty-day deadline

in section 17A.19(3). Askvig concedes, “[I]t is plain that the appellate courts have

applied this statute very narrowly.” In any event, Askvig did not substantially

comply with section 17A.19(3) when she filed her petition for judicial review on

the sixty-third day.

      IV. Conclusion.

      For the foregoing reasons, we affirm the district court’s order of dismissal.

      AFFIRMED.